Citation Nr: 0630702	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  03-00 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his brother 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to May 
1971.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  In September 2003, a hearing was held 
before the Acting Veterans Law Judge signing this document, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  In September 
2004, the Board remanded the case for additional development 
and it is now ready for further appellate review.  


FINDINGS OF FACT

1.  The veteran's active service included duty in the 
Republic of Vietnam during the period of time in which 
exposure to Agent Orange is presumed.  

2.  There is no competent evidence that the veteran suffered 
from acute or subacute peripheral neuropathy to a compensable 
degree within a year of the last date the veteran was 
presumed to have been exposed to Agent Orange.   

3.  There is no competent evidence that the veteran has a 
current diagnosis of peripheral neuropathy due to in-service 
symptomatology or pathology, or exposure to herbicides in 
service.


CONCLUSION OF LAW

Claimed peripheral neuropathy was not incurred in or 
aggravated by service and may not be presumed to been 
incurred as a result of in-service exposure to herbicides.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(e) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits, but is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In compliance with the Board's remand, the veteran was 
provided with the required notice in multiple letters dated 
in October 2001, August 2003, September 2005, and March and 
June 2006.  Collectively, in these letters, the RO 
specifically informed the veteran to submit any pertinent 
evidence in his possession, informed him of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by 38 C.F.R. § 3.159.  
Moreover, the RO readjudicated the claim and issued a 
supplemental statement of the case in December 2005.  Given 
the foregoing, the Board finds that VA has substantially 
complied with the Board's September 2004 remand with respect 
to the issue discussed in this decision.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).

Available evidence pertaining to the veteran's claim has been 
obtained, and the veteran was afforded a VA examination, 
which found no evidence of peripheral neuropathy.  The record 
also contains service personnel and medical records, post-
service medical records, and a transcript of the September 
2003 hearing.  The veteran did not refer to the existence of 
any other relevant records in his testimony, nor has the 
veteran or his representative otherwise identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

In light of the Board's denial of the appellant's claim, no 
initial disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the 
appellant under the holding in Dingess v. Nicholson, 19 Vet. 
App, 473 (2006).  Even so, the veteran was informed of this 
precedent in letters dated in March and June 2006.  As such, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue adjudicated below.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).
  
II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.304 (2006).  Service connection may also be 
granted for a disease first diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

In this case, the veteran contends that he was exposed to 
Agent Orange in service, and that such exposure resulted in 
peripheral neuropathy.  The statute pertaining to claimed 
exposure to herbicides (including Agent Orange) is 38 
U.S.C.A. § 1116 (West 2002 & Supp. 2006).  Regulations issued 
pursuant thereto provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for acute and subacute peripheral 
neuropathy.  38 C.F.R. § 3.309(e) (2006).  Acute and subacute 
peripheral neuropathy for the purposes of this section means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  

Presumptive service connection for the above disorder as a 
result of exposure to herbicides is warranted if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, pursuant to 
38 C.F.R. § 3.309(e), subject to the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.307(d) (2006).  In essence, presumptive service 
connection may be rebutted by affirmative evidence to the 
contrary, such as evidence which establishes that an 
intercurrent injury or disease caused the claimed disability, 
or that the veteran's own willful misconduct caused the 
disorder.  Specifically with regard to the disability for 
which service connection is claimed, acute and subacute 
peripheral neuropathy will be presumed to have been incurred 
in otherwise qualifying service if manifest to a degree of 10 
percent or more within one year after the last date on which 
the veteran was exposed to an herbicide agent during active 
service.  38 C.F.R. § 3.307(a)(6)(ii).  

The law further provides that "a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Pub. L. 
No. 107-103, 115 Stat. 976 (2001).  Among other things, the 
VEBEA provides a presumption of exposure to herbicides for 
all veterans who served in Vietnam during the Vietnam Era, 
not just those who have a disease on the presumptive list 
provided in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 
3.309(e).  This statutory provision became effective on the 
date of enactment, December 27, 2001.  The veteran's DD Form 
214 shows that he served in the Republic of Vietnam from 
December 30, 1969 to November 23, 1970.  Therefore, he is 
presumed to have been exposed to Agent Orange and/or other 
herbicide agents during this period of service.  

In addition to the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), and the Agent Orange Act of 1991, Pub. 
L. No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. Court of 
Appeals for the Federal Circuit has determined that a veteran 
is not precluded from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The Court has specifically held that 
the provisions of Combee are applicable in cases involving 
Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 
167 (1999).  Thus, presumption is not the sole basis for 
awarding service connection.  

The veteran's service medical records reveal a complaint in 
January 1971 of muscular pain followed by a severe headache, 
but do not reflect any symptoms, such as numbness or tingling 
in the extremities, indicative of peripheral neuropathy.  His 
April 1971 separation examination, and medical history 
compiled at that time, were also negative for any findings or 
complaints consistent with peripheral neuropathy. 

The pertinent post-service medical evidence includes a VA 
outpatient treatment report dated in October 2001, which 
reflects that the veteran reported that he was "still" 
having numbness in both lower legs.  Intermittent burning in 
the lower legs was also described, but it was indicated that 
neither numbness or burning were demonstrated at the time of 
treatment.  

The veteran was evaluated for peripheral neuropathy at an 
April 2002 VA examination.  He reported a history of pain in 
his lower legs "a few years ago," and he described a 
history of treatment for neuropathy with Elavil.  He said the 
medication helped, but that he had aching pain and numbness 
in his lower legs from time to time.  The veteran denied a 
history of any significant back problems or radicular 
symptoms.  Upon physical examination, the motor examination 
showed full strength through all extremities.  Reflexes were 
+1 1/2 in the arms and right leg, absent in the left knee, 
and trace in the left ankle.  Sensory testing revealed 
diminished sensation over the dorsum of the left foot.  The 
initial diagnoses were "abnormal reflex testing in the left 
leg" and "rule out left leg neuropathy versus lumbosacral 
radiculopathy."  An electromyogram (EMG) and nerve 
conduction study were performed in May 2002 and showed no 
electrodiagnostic evidence of peripheral neuropathy or left-
sided lumbosacral radiculopathy.  Instead, this testing 
revealed findings felt to be possibly consistent with an S1 
nerve root compression.  At that time, the veteran claimed a 
history of numbness and weakness of the left leg for about 
six years with symptoms starting in both legs but the right 
leg got better.

At a September 2003 hearing, the veteran testified that both 
of his legs hurt, but that the pain in his left leg was worse 
than the right.  He described the pain as extending from his 
hips to his toes, and that the there was "profound" pain in 
the right shinbone.  The veteran testified that he can only 
walk 50 yards before he has to slow down due to pain.  He 
also said he wakes up at night because of feelings of 
numbness and burning in his legs.  The veteran testified that 
he first noticed these problems in his legs "maybe seven 
years ago," and did not report any medical treatment for his 
leg pain from the time of his separation from service in 1971 
until approximately 1995. He also testified that he was not 
aware of any statement from a doctor that linked a current 
leg disability to service.  In his testimony, the veteran's 
brother could not pinpoint when the veteran's leg problems 
began, but stated that it had been a gradual problem, which 
the veteran had suffered from for a "long time."  

Applying the legal criteria to the facts summarized above, 
the earliest medical evidence referencing numbness in both 
legs in October 2001.  The veteran himself did not refer to 
treatment for claimed neuropathy prior to 1995, and testified 
at his September 2003 hearing that he first noticed problems 
in his legs about seven years prior to his hearing.  Thus, 
the evidence weighs against a conclusion that claimed 
symptoms of neuropathy were manifest to a degree of 10 
percent or more within one year of the veteran's presumed 
exposure to herbicides or his discharge from service.  
Moreover, to the extent the veteran still describes 
symptomatology consistent with neuropathy, such a description 
would be inconsistent with a finding that the veteran suffers 
from the type of neuropathy presumed to be due to exposure to 
herbicides; namely, "acute and subacute peripheral 
neuropathy" that appears within weeks or months of exposure 
to an herbicide agent and resolves within two years of the 
date of onset.  As such, service connection for peripheral 
neuropathy may not be presumed to have been incurred as a 
result of exposure to herbicides under the criteria set forth 
above.  

The Board has also considered whether the claim can be 
granted under the general provisions pertaining to direct 
service connection.  In this regard, the service medical 
records, including the April 1971 separation examination, do 
not reflect any evidence of peripheral neuropathy.  Given the 
findings from the May 2002 electrodiagnostic testing 
discussed above, there is no competent medical evidence of 
the presence of peripheral neuropathy.  There must be a 
current disability resulting from a condition or injury in 
order for service connection to be granted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  But the record reflects a period of 
over 20 years between service separation and treatment for 
the claimed symptoms.  This lack of continuity of 
symptomatology weighs heavily against the veteran's claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
light of the above, the Board finds that the preponderance of 
the evidence fails to show that the veteran currently has, or 
ever had, peripheral neuropathy.  The first requirement for 
any service connection claim is competent evidence of 
existence of a current disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer, 3 Vet. App. at 225.  

In terms of the veteran's, his brother's, and his 
representative's lay statements and testimony, they, as 
laypersons, with no apparent medical expertise or training, 
are not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Espiritu, 2 Vet. App. at 494.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for claimed peripheral 
neuropathy and, as such, his claim for this disorder must be 
denied.  38 U.S.C.A. § 5107(b).  




ORDER

Entitlement to service connection for peripheral neuropathy, 
to include as due to herbicide exposure, is denied.  



___________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


